Citation Nr: 1451746	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a left ankle sprain.

2.  Entitlement to an increased disability rating in excess of 10 percent for left ankle instability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2003 to January 2004, and August 2004 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of this hearing was prepared and associated with the claims file.

At the hearing, the Veteran reported that he had to leave his job working as a cook at KFC because he was unable to stand on his feet all day.  He reported that he was not allowed to sit and take weight off his ankle.  He also reported that he had not had a job since that time.  The Board interprets these statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the ratings for his left ankle disabilities.  Therefore, his TDIU claim is part of the increased rating claims for left ankle sprain and instability, and the Board has jurisdiction over these issues.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's increased rating claims for his left ankle sprain and instability, and entitlement to a TDIU.

The Veteran contends that his left ankle disabilities are worse than the 10 percent disability ratings currently assigned.  The Veteran was last afforded a VA examination for these disabilities in July 2012.  On the August 2012 Substantive Appeal, the Veteran reported that his rating was incorrect because his left ankle had gotten more painful and unstable to walk on.  At the October 2013 hearing, the Veteran reported that he had to stop working at his job because he had to stand on his feet all day.  He also stated that his ankle disabilities were severe, and affected all aspects of his life.  Additionally, he reported that he wore an ankle brace for stability when he was going to be on his feet for an extended amount of time.  He was also prescribed medication for arthritis.  Furthermore, he reported that in the past few years his ankle condition worsened, and would sometimes give out.  He also reported difficulty walking up and down stairs. 

In this particular case, the July 2012 VA examination is too remote in time to address the current severity of the Veteran's service-connected left ankle disabilities, as the Veteran has reported worsening of his symptoms since his last VA examination.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his left ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With respect to the Veteran's TDIU claim, because adjudication of the Veteran's increased rating claims for ankle disabilities on appeal being remanded below will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disability on his employability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Furthermore, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his claimed conditions at VA through March 2012.  At the October 2013 hearing, the Veteran reported that he received treatment for his ankle condition at the VA.  Because it appears that there may be outstanding VA medical records dated after March 2012 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1) The RO should obtain any of the Veteran's outstanding VA treatment records from March 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

2) Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  that advises him about what is needed to substantiate a claim for a TDIU.

3) After the foregoing, schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected left ankle sprain and instability.  The claims file must be made available to and reviewed by the examiner. All necessary tests, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left ankle disabilities.

The examiner should conduct range of motion testing of the left ankle.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left ankle is used repeatedly. All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

Additionally, the examiner  should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the substragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected ankle disabilities.  In particular, the examiner should describe what types of employment activities would be limited because of these service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4) Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims, to include entitlement to a TDIU.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

